Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 07/13/2022, the following occurred: Claims 1-2, 9-10, 20, 23, 25 and 30 were amended; and claims 15-19 and 27 have been cancelled.
Claims 1-14, 20-26 and 28-32 are pending and have been examined.

Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Application No. EP18204816.5, filed on 11/07/2018, has been retrieved from EPO by USPTO per electronic request filed 11/06/2019 via EFS.

Claim Objections
Claims 1, 23 and 30 are objected to because of the following informalities:  
Claim 1: the first amended portion recites “an external memory element located in a cloud computing network”, but the second amended portion recites “…connected to the cloud computing network having the external memory element”. The Examiner suggests amending the second portion to recite “…connected to the external memory element located in the cloud computing network [[having the external memory element]]”. Similarly, the third amended portion recites “…and the cloud computing network comprising the external memory element”. The Examiner suggests amending to recite “and the cloud computing network [[comprising]] comprises the external memory element”.
Claim 23: the claim recites “wherein after updating the memory… the at least one value” and “the a dental-surgical implantation device”. The Examiner suggests amending to recite “wherein… device, the at least one value…” and “the [[a]] dental-surgical implantation device”.
Claim 30: the claim recites “for implantation to set an implant”. Both of these phrases “for implantation” and “to set an implant” in the recitation are understood to be equivalent. The Examiner suggests amending to remove one of the phrases in the recitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 (The Four Categories): Claim 30 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1: Claim 30 falls into at least one of the statutory categories (i.e., process). The identified abstract idea is a method for creating a treatment plan for a dental-surgical implantation in which the treatment plan is transferred […] in a web-based manner via the Internet and cloud computing […], the method comprising:
(A) providing […] that is or becomes communicatively connected to the cloud […];
(B) accessing a web application stored in […] the cloud […] to create a treatment plan for a dental-surgical implantation using […];
(C) entry and/or selection and/or modification of at least one data set and/or parameter value for the dental-surgical implantation via the accessed web application and transfer or storage of this data set and/or parameter value into the treatment plan; and
(D) web-based transfer of the treatment plan comprising the at least one data set and/or parameter value via the Internet from the cloud […] to the […] for implantation; and
(E) […] [using the treatment plan stored] […] [for implantation to set an implant].

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of these generic computer components: a cloud computing network comprising an external memory element. That is, other than reciting a cloud computing network comprising an external memory element, the claimed invention amounts to a human following a series of rules or steps to create a treatment plan for a dental-surgical implantation in which the treatment plan is transferred in a web-based manner via the Internet and cloud computing. For example, but for the cloud computing network comprising the external memory element, the claims encompass a person being or becoming communicatively connected to the cloud, accessing a web application stored in the cloud to create a treatment plan, entering at least one data set via the accessed web application, transferring this data set into the treatment plan, web-based transferring of the treatment plan from the cloud to a location, and using the treatment plan stored. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a cloud computing network comprising an external memory element that implements the identified abstract idea. The additional element aforementioned is not described by the applicant and is recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that this amounts no more than mere instructions to apply the exception using a generic computer or generic computer component. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional elements of a dental treatment device and a remote-controlled human-machine interface that collect, transmit or output data. The additional elements are not described by the applicant and are recited at a high-level of generality (i.e., as general means of collecting, transmitting or outputting data) and amount to locations from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the additional element of operating the dental treatment device for implantation using the treatment plan stored in the memory of the dental treatment device for implantation to set an implant. The claim limitation, which is considered an additional element, is merely reciting the words “apply it” (or an equivalent) with the judicial exception and/or is extra-solution data outputting activity, which is insufficient to provide a practical application. See MPEP 2106.04(d). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a cloud computing network comprising an external memory element to perform the method amounts no more than mere instructions to apply the exception using a generic computer or generic computer component. Mere instructions to apply an exception using generic computer(s) or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a dental treatment device and a remote-controlled human-machine interface (i.e., devices that each collect, transmit or output data) are each considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving, transmitting or outputting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP 2016.05(g) (citing Mayo and OIP Techs.) Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claim is not patent eligible.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of operating the dental treatment device for implantation using the treatment plan stored in the memory of the dental treatment device for implantation to set an implant to perform the method amounts no more than merely reciting the words “apply it” (or an equivalent) with the judicial exception, which is insufficient to provide a practical application. See MPEP 2106.05(A). Merely reciting the words “apply it” (or an equivalent) with the judicial exception cannot provide an inventive concept (“significantly more”). Further, operating step encompasses the display of data (see Spec. Pg. 17, Lns. 19-21) at a particular location which constitutes extra-solution data outputting activity. The CAFC has indicated that displaying data is a well-understood, routine, and conventional process. See, e.g., Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

Claims 31-32 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea or (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible.	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-9, 12-14, 20, 23-26, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Akeel et al. (US 2015/0057675 A1) in view of Cunningham (US 2017/0046486 A1).

Re. CLAIM 1, Akeel teaches a method of transferring data between a dental or dental-surgical treatment device for implantation and an external memory element located in a cloud computing network external to the dental or dental-surgical treatment device for implantation (See Fig. 1. Abstract & [0101] teaches a medical/dental tool 18 (dental device) mounted on a robot arm operated by a computer (necessitating transfer of data) connected to a memory; and sharing data among collaborating computer systems. See also Fig. 2, which is considered part of the collaborating computer systems.), the external memory element storing software for planning a treatment with the dental or dental-surgical treatment device for implantation (Abstract teaches the memory stores a software program.), and wherein the method comprises:
providing a remote-controlled human-machine interface communicatively connected to the cloud computing network having the external memory element (See Fig. 1. Abstract teaches a computer connected to the memory; a display connected to the computer for generating a visual representation of output data generated by the computer running the program; a user interface connected to the computer for obtaining image data and storing the image data in the memory; and sharing data among collaborating computer systems. See also Fig. 2, which is considered part of the collaborating computer systems.),
at least one of processing, entering or storing in the external memory element, via the remote-controlled human-machine interface and the software for planning a treatment, at least one data set comprising a treatment plan for implantation of an implant (Abstract teaches the user interface for obtaining image data representing a configuration of a patient treatment space and fixed markers in the treatment space and storing the image data in the memory. Fig. 5 & Abstract teaches inputting a selected treatment procedure. [0034] & [0101] teaches the treatment procedure/pre-treatment plan includes desired tool path features.), 
	wherein the treatment plan comprises at least one of the following data: a torque value, a torque limit value, a speed value, a speed limit value, a transmission ratio of a mechanical gear of the dental or dental-surgical treatment device, a volume flow of an operating or cooling medium (See Fig. 2 & 3, system 10. [0057] teaches a treatment space tracking approach has the system place the implants precisely with controlled torque and rpms. [0059] teaches altering the tool path (torque and speed values) in response to movement detected in the treatment space. [0093] teaches the rotational speed and operating torque parameters change during operation. The Examiner interprets torque and rpms as tool path features/parameters having initial unaltered values.);
transferring the at least one data set comprising the treatment plan for implantation of an implant from […] to the dental or dental-surgical treatment device for implantation (Fig. 2 & [0101] teaches the computer system controller 21D directs the robot system to perform the selected treatment procedure (treatment plan having torque and rpms) with the dental tool 18. See also Fig. 5 steps 45-47. The Examiner interprets the tool path as transferred from the computer system 21 to the robot arm 17 tool 18.), 
	wherein the at least one data set is transferred in […] and the cloud computing network comprising the external memory element (Abstract teaches storing, analyzing, and sharing data generated during the treatment procedure among collaborating computer systems (a cloud computing network). The Examiner interprets the robot system as part of the system of computers.) and
operating the dental or dental-surgical treatment device for implantation with at least one of the data of the treatment plan for implantation of the implant, wherein the data of the treatment plan comprises at least one of torque value, torque limit value, speed value, speed limit value, transmission ratio of a mechanical gear of the dental or dental-surgical treatment device, or volume flow of an operating or cooling medium (Fig. 2, 5 & [0101] teaches the computer system controller 21D directs the robot system to perform the selected/identified treatment procedure (treatment plan), which includes desired tool path features (torque and speed values), with the dental tool 18 (dental device).)

Akeel may not teach transferring the treatment procedure/pre-treatment plan from the external memory element.
	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of storing and sharing data with teaching of Akeel since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Akeel. Providing computer technology (as taught by Akeel) does not change or affect the normal robot operation-related functionality of the system and method for automating medical procedures of Akeel. Directing the robot system to perform the treatment procedure selected from the computer system would be performed the same way even with the addition of computer technology storing and sharing the cited data. Since the functionalities of the elements in Akeel do not interfere with each other, the results of the combination would be predictable.

Akeel may not teach transferred in a web-based manner via the Internet.
	Cunningham teaches a web-based manner via the internet (Fig. 1 & [0042] teaches a client device configured to transmit data and/or receive data from a server device (collaborating system) via a wide-area network, such as the Internet.)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the system and method for automating medical procedures of Akeel to transmit and receive data between system devices via the Internet and to use this information as part of coordination of dental implant information as taught by Cunningham, with the motivation of improving the delivery of dental care and the accuracy of dental implant placement (see Cunningham at para. 0001 & 0081).

Re. CLAIM 2, Akeel/Cunningham teaches the method of transferring data according to claim 1, further comprising a bidirectional transfer of the at least one data set between the dental or dental-surgical treatment device for implantation and the external memory element, such that the at least one data set comprising a treatment plan for implantation of an implant is transferred back to the external memory element (See claim 1 prior art rejection. See also Akeel Fig. 2 & [0085], “controlling computer system”. Cunningham [0042] teaches transmitting and/or (and) receiving data. The Examiner interprets data (e.g., the selected treatment procedure) stored in the memory 20 as shared with the robotic system and its subsystems, e.g. tool 18. Akeel Abstract teaches generating a tool path… and moving the medical tool along the tool path… wherein the data generated during the treatment procedure is stored. The Examiner interprets the robotic system tool 18 data as transmitted and received by the controlling computer system memory.)

Re. CLAIM 3, Akeel/Cunningham teaches the method of transferring data according to claim 1, wherein the at least one data set comprises information about an implant to be implanted (see claim 1 prior art rejection. The Examiner notes that “about an implant” is so broad that any information about a patient’s teeth is about an implant. See e.g., Akeel [0057], torque and rpms.)

Re. CLAIM 4, Akeel/Cunningham teaches the method of transferring data according to Claim 1, wherein a web application stored in the cloud computing network is called up through the remote control human-machine interface (Akeel Abstract teaches a display for generating visual representation generated by the computer running (calling up) the program. Cunningham [0036] & [0040] teaches a computer-mediated web site type of application. Akeel Abstract teaches a computer-connected memory storing the program and collaborating computer systems. The Examiner interprets a computer as storing the web site type of application that is run.) and the at least one data set comprising the treatment plan for implantation of the implant in the external memory element is processed, entered or stored by the web application (see claim 1 prior art rejection. The Examiner interprets the program as a web site type of application.)

Re. CLAIM 5, Akeel/Cunningham teaches the method of transferring data according to Claim 1, wherein the at least one data set is processed by a microcontroller of the cloud computing network (see claim 1 prior art rejection. Akeel Fig. 2 & [0098] teaches the controlling computer system 21 has controller subsystems (microcontrollers), e.g. robot motion controller 21C.)

Re. CLAIM 7, Akeel/Cunningham teaches the method of transferring data according to Claim 1, wherein the at least one data set transferred in the web-based manner via the Internet and the cloud computing network (see claim 1 prior art rejection) comprises operating data or at least one value of an operating parameter of the dental or dental-surgical treatment device for implantation (The Examiner interprets the selected treatment procedure, including the desired tool path (operating data), as the at least one data set. Further, Akeel Abstract & [0011] teaches the actual path traced by the dentist (operating data), i.e., data generated during the treatment procedure, is stored. Note: The Specification (e.g., at pg. 2, Ln. 21-30) does not disclose what operating data must entail.)

Re. CLAIM 8, Akeel/Cunningham teaches the method of transferring data according to Claim 1, wherein the external memory element stores patient data which get assigned to the at least one data set transferred in the web-based manner via the Internet and the cloud computing network (see claim 1 prior art rejection. The Examiner interprets storing data as assigning data to the at least one data set. Akeel Abstract teaches obtaining and storing image data (patient data); and generating a tool path (patient data) based upon the treatment procedure and the image data (patient data). Akeel [0061] teaches processing the image data to generate a virtual model (patient data). Akeel Fig. 5 & [0101] teaches using the model stored (assigned) to identify a treatment procedure including desired tool path features.)

Re. CLAIM 9, Akeel/Cunningham teaches the method of transferring data according to Claim 1, wherein the dental or dental-surgical treatment device for implantation comprises a setting device and a memory (see specification at pg. 17, Ln. 13-24; Fig. 1 element 2; and pg. 5, Ln. 26. Akeel Fig. 2 & [0085] teach SAMP 10 comprises a touch interface device, a memory 20, and the dental tool 18. The Examiner interprets the SAMP 10, which comprises the tool 18, as the dental device as necessitated by amendment.), 
	wherein the at least one data set comprising the treatment plan for implantation of an implant and transferred in the web-based manner by the Internet and the cloud-computing network (see claim 1 prior art rejection) is stored in the memory of the dental or dental-surgical treatment device for implantation (Akeel Abstract teaches data generated during the treatment procedure is stored. Also, Cunningham [0008] teaches storing program instructions (Akeel’s data) in the data storage (Akeel’s SAMP 10 memory 20).), and 
	wherein at least one value or parameter of the treatment plan is changed […] (see claim 1 prior art rejection. Akeel Abstract & [0068] teaches generating a modified tool path during the procedure that is based upon the pre-planned tool path of the treatment procedure and the image data. The Examiner interprets the stored modified tool path as changed from the pre-planned tool path. Akeel Fig. 2 & [0065] teach actuating a computer to operate the robot arm to move the medical tool along the tool path.)

	Akeel/Cunningham may not explicitly teach at least one value… is changed with the setting device (e.g., manually generating a modified tool path during the procedure by interacting with the touch interface device, manually actuating the computer by interacting with the touch interface device)
	However, this would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See MPEP 2144.04(III); In re Venner, 120 USPQ 192. However, the opposite is also true. Replacing an automatic activity with a manual one is an obvious variation on the teaching of the prior where the prior art teaches that the functionality is performed automatically. Here, the prior art teaches automatic application of generating modified data and actuating a system computer to operate other system elements based on the generated, modified data. Thus, the manual application of the claimed features (via touch interface device) would have prima facie been obvious in view of Akeel/Cunningham. Akeel/Cunningham teaches at least one value is changed with the setting device (see at least Akeel at para. 0068 and 0085). 
Prospectively, should the Applicant amend the claim to require that the change to the at least one value occur without user intervention (though it is unclear how this would occur since some user intervention is required otherwise how would the system, namely the setting device, know which data to modify), such a feature would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an “invention.” See In re Venner, 120 USPQ 192. 

Re. CLAIM 12, Akeel/Cunningham teaches a non-transitory computer program product or computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to execute the method according to Claim 1 (See analogous claim 1 prior art rejection. See also Cunningham [0007], “a non-transitory computer-readable medium”.)

Re. CLAIM 13, Akeel teaches a dental or dental-surgical treatment system (see Fig. 1 and Abstract), comprising 
a dental or dental-surgical treatment device for implantation (see Fig. 1 & 2,  robot arm 17 or tool 18.),
a cloud computing network having an external memory element located outside the dental or dental-surgical treatment device for implantation (see analogous claim 1 prior art rejection. See also Abstract, “collaborating computer systems”; Fig. 2, “memory”; and [0036], “networked communications networks”.), and
	a device for data processing having means for executing the method […] (see analogous claim 1 prior art rejection. See also Abstract & [0085], “the controlling computer system”.)

Akeel does not teach according to Claim 1.
Akeel/Cunningham teaches according to Claim 1.
	See analogous claim 1 prior art rejection for teachings of Cunningham and the teaching, suggestion, or motivation to combine.

Re. CLAIM 14, Akeel/Cuningham teaches the dental or dental-surgical treatment system according to Claim 13, further comprising
a remote controlled human-machine interface communicatively connected to the cloud computing network (See analogous claim 1 prior art rejection. See e.g., Akeel at Abstract. The Examiner notes only one “configured to…” is required.) and 
configured to display and/or retrieve and/or process the at least one data set transferred in the web-based manner via the Internet and the cloud computing network (see analogous claim 1 prior art rejection. See e.g., Cunningham Fig. 1 & [0042], “the Internet”.) and/or 
configured to display and/or retrieve and/or process a data set stored in the external memory element (see analogous claim 1 prior art rejection.) and/or
configured such that a data set can be entered and/or stored in the external memory (see analogous claim 1 prior art rejection. See e.g., Akeel Abstract, “inputting”.)

Re. CLAIM 20, the subject matter of claim 20 is essentially defined in terms of a manufacture, which is technically corresponding to claims 1, 4 and 12. Since claim 20 is analogous to claims 1, 4 and 12, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1, 4 and 12. The Examiner notes that devices “communicatively connected” (claim 1) are necessarily coupled.

Further, Akeel/Cunningham teaches
	wherein generating the treatment plan comprises setting at least one of the following values for the treatment plan for the dental-surgical implantation: torque value (see analogous claim 1 prior art rejection. Akeel Abstract & [0101] teaches inputting/identifying (setting) a selected treatment procedure including desired tool path features. Akeel [0057] teaches controlling torque and rpms; and [0059] teaches altering the tool path in response to movement detected; and [0093] teaches the rotational speed and operating torque features/parameters change during operation. The Examiner interprets inputting the treatment procedure as inputting torque and rpms.);
sending the treatment plan updated with at least one value for the dental-surgical implantation […] (see analogous claim 1 prior art rejection. Akeel [0085] & [0093] teaches changing of rotational speed and operating torque is detected by the robot control system/the controlling computer system. Akeel Abstract teaches generating a tool path (updated torque and rpm) based upon the treatment procedure and the image data, wherein the data generated during the treatment procedure is stored and shared among collaborating computer systems. Also, Akeel [0085] teaches the robot 17 receives signals.);
updating a memory of the dental-surgical implantation device with the treatment plan with the at least one value for the dental-surgical implantation (The Examiner interprets storing the data generated during the treatment procedure (torque and rpm changes detected) as updating the controlling computer system memory.); and
operating the dental-surgical implantation device with at least one of the data of treatment plan stored in the memory of the dental-surgical implantation device to set an implant (see analogous claim 1 prior art rejection. The Examiner interprets Akeel’s controlling computer system memory as the robotic system memory, since the controlling computer system controls the robotic system. Also, the memory is not recited as an internal memory. The Examiner notes “to set an implant” is an intended use of “operating…”, and the structure for doing so has been taught by Akeel e.g., Fig. 2.)

Akeel/Cunningham sending to a dental-surgical implantation device (i.e., sending back the data generated and stored in the controlling computer system memory.)
	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of sharing and receiving data with teaching of Akeel/Cunningham since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Akeel/Cunningham. Providing computer technology (as taught by Akeel/Cunningham) does not change or affect the normal robot operation-related functionality of the system and method for automating medical procedures of Akeel/Cunningham. Receiving signals by the robot system from the controlling computer system would be performed the same way even with the addition of receiving data generated and shared with the controlling computer system. Since the functionalities of the elements in Akeel/Cunningham do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 23, Akeel/Cunningham teaches the one or more computer readable media of claim 20, wherein after updating the memory of the dental-surgical implantation device (see claim 20 prior art rejection) [,] the […] for the dental-surgical implantation is modified with a setting device of the [[a]] dental-surgical implantation device (Akeel Abstract & [0068] teaches generating a modified tool path (modifying data) during the procedure by manipulating data. The Examiner interprets storing the data generated during the treatment procedure (torque and rpm changes detected) as updating the controlling computer system memory. Akeel Fig. 2 & [0065] teach actuating the computer. See specification at pg. 17, Ln. 13-24; Fig. 1 element 2; and pg. 5, Ln. 26. Akeel Fig. 2 & [0085] teach SAMP 10 comprises a touch interface device.)

	Akeel/Cunningham may not explicitly teach the at least one value (stored)… is modified with the setting device (e.g., manually manipulating the stored data by actuating the computer touch interface device).
	However, this would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See MPEP 2144.04(III); In re Venner, 120 USPQ 192. However, the opposite is also true. Replacing an automatic activity with a manual one is an obvious variation on the teaching of the prior where the prior art teaches that the functionality is performed automatically. Here, the prior art teaches automatic application of modifying data and actuating a system computer to manipulate other system elements. Thus, the manual application of the claimed features (via touch interface device) would have prima facie been obvious in view of Akeel/Cunningham. Akeel/Cunningham teaches the at least one value (stored) is changed with the setting device (see at least Akeel at para. 0065, 0068 and 0085).
Prospectively, should the Applicant amend the claim to require that the change to the at least one value (stored) occur without user intervention (though it is unclear how this would occur since some user intervention is required otherwise how would the system, namely the setting device, know which stored data to modify), such a feature would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an “invention.” See In re Venner, 120 USPQ 192. 

Re. CLAIM 24, Akeel/Cunningham teaches the one or more computer readable media of claim 20, wherein the at least one value for the dental-surgical implantation comprises at least one treatment value (See claims 1 and 20 prior art rejections. The Examiner interprets the torque or rpms as having the at least one treatment value. The Examiner notes that a treatment value is one of the value(s) set in claim 20, but it is not clear which values of claim 20 comprise a treatment value.)

Re. CLAIM 25, Akeel/Cunningham teaches the one or more computer readable media of claim 20, wherein the at least one value for the dental-surgical implantation comprises at least one of a torque value at which a selected implant is to be set (see claims 1 and 20 prior art rejections e.g., “torque and rpms” having values. The Examiner notes that “at which…” and “with which…” are intended uses of “the at least one value” since no implant selection step has been previously recited. A doctor is interpreted to be mentally selecting an implant when they input a selected treatment procedure.), a maximum torque value with which a selected implant can be set or a transmission ratio of a gear of a handpiece with which a selected implant can be set (The Examiner notes that only one of these is required.)

Re. “can be set”: The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)).

Re. CLAIM 26, Akeel/Cunningham teaches the one or more computer readable media of claim 20, further comprising linking the treatment plan for the dental-surgical implantation with patient information for a specific patient (see claims 1 and 20 prior art rejections. See e.g., Akeel Abstract, “to generate a tool path”. The Examiner interprets the tool path for treatment (of the treatment plan) as linked to the obtained image data. Also, Akeel Fig. 5 & [0100] teaches the virtual model (patient specific data) is referenced to a local coordinate system based upon the configuration of the treatment area; and patient treatment data is collected and locally stored to be transmitted as needed (linked) together with operational data. The Examiner interprets data derived from the obtained image data (patient specific data) as also linked to the tool path.)
	
Re. CLAIM 30, the subject matter of claim 30 is essentially defined in terms of a method, which is technically corresponding to claims 1, 4 and 20. Since claim 30 is analogous to claims 1, 4 and 20, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1, 4 and 20.

Re. CLAIM 32, Akeel/Cunningham teaches a method for creating a treatment plan according to Claim 30, wherein the at least one data set transferred in the web-based manner via the Internet and a cloud computing network (see claims 1 and 30 prior art rejections) comprises operating data or at least one value of an operating parameter of the dental treatment device for implantation and/or treatment data (See analogous claim 7 prior art rejection. The Examiner notes only one of these is required for the claim to be met.)

Claims 6, 21-22, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Akeel in view of Cunningham and Choi et al. (US 2017/0364659 A1).

Re. CLAIM 6, Akeel/Cunningham teaches the method of transferring data according to Claim 1, wherein the external memory element stores […] (see claim 1 prior art rejection.)

Akeel/Cunningham may not teach an implant library with data or values for a plurality of implants.
Choi teaches an implant library with data or values for a plurality of implants.
 (Fig. 1 teaches implant library 50. Fig. 5 & [0035] teaches the implant library stores a variety of implant objects (implants) by company, type, size, or length (data or values).)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Choi with teaching of Akeel/Cunningham since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Akeel/Cunningham or Choi. Providing information stored in an “implant library” (as taught by Choi) does not change or affect the normal data utilization, storage and communication functionality of the system and method for automating medical procedures of Akeel/Cunningham. Utilization of information would be performed the same way even with the addition of the implant library. Since the functionalities of the elements in Akeel/Cunningham and Choi do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 21, Akeel/Cunningham teaches the one or more computer readable media of claim 20, wherein the treatment plan for the dental-surgical implantation comprises at least one value or data from […] (see claim 20 prior art rejection e.g., “torque and rpms”. Akeel [0057] teaches placing the implants precisely with controlled torque and rpms as specified by the implant manufacturer. The Examiner interprets inputting a selected treatment procedure as including the inputting of desired tool path features/parameters (torque and rpms) from the implant manufacturer.)

Akeel/Cunningham may not teach from an implant library. 
Choi teaches an implant library (see Fig. 1, “implant library”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Choi with teaching of Akeel/Cunningham since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Akeel/Cunningham or Choi. Providing information stored in an implant library (as taught by Choi) does not change or affect the normal data utilization, storage and communication functionality of the system and method for automating medical procedures of Akeel/Cunningham. Utilization of information would be performed the same way even with the addition of the implant library. Since the functionalities of the elements in Akeel/Cunningham and Choi do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 22, Akeel/Cunningham teaches the one or more computer readable media of claim 20, wherein generating the treatment plan based on input received from the remote control human-machine interface comprises receiving an input designating an implant […] stored in the cloud computing network (See claims 1 and 20 prior art rejections. Abstract teaches inputting a selected treatment procedure and storing data. The Examiner interprets the selected treatment procedure as stored in computer system memory. See also Akeel [0057]. The Examiner interprets inputting the selected treatment procedure as inputting torque and rpm tool path features as specified by (from) the implant manufacturers. See also Akeel Fig. 5 & [0085], “receiving… signals” (the input). The Examiner interprets the received torque and rpms input as designating an implant.)

Akeel/Cunningham may not teach from an implant library. 
Choi teaches an implant library (see Fig. 1, “implant library”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Choi with teaching of Akeel/Cunningham since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Akeel/Cunningham or Choi. Providing information stored in an implant library (as taught by Choi) does not change or affect the normal data utilization, storage and communication functionality of the system and method for automating medical procedures of Akeel/Cunningham. Utilization of information would be performed the same way even with the addition of the implant library. Since the functionalities of the elements in Akeel/Cunningham and Choi do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 28, Akeel/Cunningham/Choi teaches the method of transferring data according to claim 6, wherein an implant to be implanted with at least one treatment value assigned to the implant to be implanted (see claim 6 prior art rejection. The Examiner interprets Choi’s implant object type, size, or length as at least one treatment value. The Examiner notes that “to be implanted” is an intended use of the “implant” information, which is not required to occur for the claim to be met.) is selected from the implant library via the remote control human-machine interface and entered into the at least one data set comprising treatment plan (Choi Fig. 1 & 5 teaches placing (entering) implant objects (selected from the library) into a generated 2D or 3D model about the patient’s teeth arrangement (Akeel’s model). See Akeel Abstract & [0085]. The Examiner interprets Akeel’s controlling computer system 21 interface as receiving, inputting and storing Choi’s implant object in the system 21 memory 20, which stores the at least one data set.)

Re. CLAIM 31, Akeel/Cunningham teaches a method for creating a treatment plan according to Claim 30, wherein the external memory element stores […] with data or values for a plurality of implants […] via the web application and the remote control human-machine interface and entered into the treatment plan (see claims 1, 4 and 30 prior art rejections. See e.g., Akeel Abstract & [0085]. The Examiner interprets treatment procedures as stored with torque and rpms as specified by the manufacturer. The Examiner interprets Akeel’s program as a web site application. The Examiner interprets Akeel’s controlling computer system 21 interface 16 as receiving, inputting and storing the at least one data set in the memory 20.)

Akeel/Cunningham may not teach
an implant library […] wherein an implant to be implanted with at least one data set and/or treatment value assigned to the implant to be implanted is selected from the implant library.

Choi teaches 
an implant library… wherein an implant to be implanted with at least one data set and/or treatment value assigned to the implant to be implanted is selected from the implant library (Fig. 1 teaches implant library 50. Fig. 5 & [0035] teaches the implant library stores a variety of implant objects by company, type, size, or length. Choi Fig. 1 & 5 teaches placing implant objects (selected from the library) into a generated 2D or 3D model about the patient’s teeth arrangement (Akeel’s model). See also Choi Fig. 2 & [0039]. The Examiner notes “to be implanted” is an intended use of “an implant” data set.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Choi with teaching of Akeel/Cunningham since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Akeel/Cunningham or Choi. Providing information stored in an “implant library” (as taught by Choi) does not change or affect the normal data utilization, storage and communication functionality of the system and method for automating medical procedures of Akeel/Cunningham. Utilization of information would be performed the same way even with the addition of the implant library. Since the functionalities of the elements in Akeel/Cunningham and Choi do not interfere with each other, the results of the combination would be predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akeel in view of Cunningham and Venkataraman (US 2020/0082934 A1).

Re. CLAIM 10, Akeel/Cunningham teaches the method of transferring data according to Claim 1, wherein 
	the dental or dental-surgical treatment device for implantation comprises […] memory element for storing the at least one data set transferred in the web-based manner via the Internet and the cloud computing network (see claim 1 prior art rejection. (Akeel Fig. 2 & [0098] teaches the controlling computer system 21 memory 20. Akeel [0092] teaches tool 18 attachments.) and/or for buffering a data set to be transferred in the web-based manner via the Internet and the cloud computing network to the external memory element (see claim 1 prior art rejection. Akeel [0103] teaches data is uploaded and downloaded (necessarily buffered) between any of the systems (robotic system and controlling computer memory) and the network.)

Akeel/Cunningham may not teach the dental or dental-surgical treatment device for implantation comprises an internal memory element.

Venkataraman teaches 
	a dental or dental-surgical treatment device for implantation comprises an internal memory element ([0055] teaches if a surgical tool operates within a robotic surgery system, then the surgical tool (Akeel’s tool) is installed onto a robot arm of the robotic surgery system when the surgical tool is being used. The existing count of uses of the surgical tool (data generated) can be stored in a storage device, such as a tool memory of the robotic surgery system (internal memory element).)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the system and method for automating medical procedures of Akeel/Cunningham to have the robotic system include a storage device, such as a tool memory, and to use this information as part of the method and system for automatically tracking and managing inventory of surgical tools in operating rooms as taught by Venkataraman, with the motivation of improving surgical outcomes and delivering quality patient care (see Venkataraman at para. 0002).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akeel in view of Cunningham and Elazar et al. (US 2018/0184891 A1).

Re. CLAIM 11, Akeel/Cunningham teaches the method of transferring data according to Claim 1, wherein the at least one data set is
[…] web-based transfer via the Internet and a cloud computing network and […] web-based transfer (see claim 1 prior art rejection.) 

Akeel/Cunningham does not teach
	encrypted before or decrypted after.

Elazar teaches
	encrypted before (Fig. 10 and [0143] teaches assigning a device identification supplementary data to the collected images/data (before the web-based transfer). [0144] teaches the device identification identifies a particular device and can be an encoded (encrypted) message and/or an authentication key (for example a public key).)
decrypted after (The Examiner interprets the authentication key as decrypting the encoded message after web-based transfer. See also Fig. 15A and [0193] – [0200] associated text teaching requests and presentation (decryption) of data.)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the system and method for automating medical procedures of Akeel/Cunningham to assign device identification supplementary data to message data as well as encode messages requested for presentation and to use this information as part of the method and system using an intraoral mirror with an integrated camera to record dental status as taught by Elazar, with the motivation of improving visibility, treatment selection and treatment safety as well as providing treatment assistance when a health care provider uses a dental hand piece or other tools (see Elazar at para. 0002 - 0003).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Akeel in view of Cunningham and Meredith et al. (WO 01/19248 A1).

Re. CLAIM 29, Akeel/Cunningham teaches the method of transferring data according to claim 1, wherein at least one data set comprising at least one measured value […] is sent from the dental or dental-surgical treatment device for implantation through the Internet to the external memory element of the cloud computing network (See claim 1 prior art rejection. Akeel [0091] teaches sensors located on the robotic arm provide real-time tracking of the treatment space based on, e.g., proximity measurements or capacitive measurements; and the SAMP 10 experiences no obstruction in the field of view of the sensors, allowing instruments a consistent registry with the fiduciaries. Akeel Abstract & Fig. 2 teaches data generated during the treatment procedure (measured values) are stored in the memory (necessarily received).)

Akeel/Cunningham does not teach at least one measurement value of the stability of an implant fixed in a bone.

Meredith teaches 
	at least one measurement value of the stability of an implant fixed in a bone (Abstract teaches utilizing a vibration effectuating unit, a receiving unit, and a processing unit to acquire a frequency signal corresponding to the stability of an implant in bone, convert the signal into a digital signal, process the digital signal (at least one measurement value), and output presentation information representing the stability. The Specification (at pg. 14, Ln. 10-12) describes a measured value of the stability e.g. the oscillation frequency.)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Meredith with teaching of Akeel/Cunningham since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in either Akeel/Cunningham or Meredith. Utilizing (e.g. communicating) stability information (as taught by Meredith) does not change or affect the normal data utilization functionality of the system and method for automating medical procedures of Akeel/Cunningham. Communicating information would be performed the same way even with the addition of information representing the stability of an implant in bone. Since the functionalities of the elements in Akeel/Cunningham and Meredith do not interfere with each other, the results of the combination would be predictable.


Response to Arguments
Objections
Regarding the objections, several objections remain.

Rejection under 35 U.S.C. §101
Regarding rejection of Claims 30-32, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “By the prior amendment an operating step was added to claim 30, which the examiner suggested would result in withdrawal of the 35 USC 101 rejection of claims 30-32” (Remarks, pg. 12).

Regarding a.: The Examiner respectfully submits the basis of rejection as necessitated by amendment. The operating step is merely “apply it” (or an equivalent) and/or extra-solution data outputting. The operating step of the other independent claims requires actual control of a physical aspect of the implantation device in the form of torque value, torque limit value, speed value, transmission ratio of a mechanical gear of the dental or dental-surgical treatment device, or volume flow of an operating or cooling medium. In contrast, Claim 30 requires no such control and can broadly be read to constitute the output of data (i.e., operating the display of the treatment device to display the treatment plan). Specification at Pg. 17, Lns. 19-21 indicate that the operation of the treatment device includes the outputting of data. Merely outputting of data in insufficient to provide a practical application or significantly more. 

b. “the examiner parrots the claim language… several limitations are… omitted limitations… hardware devices through which the method is practiced. This improperly implies that the claim is only to a method of organizing human activity, which it is not” (Remarks, pg. 12).

Regarding b.: The Examiner respectfully submits that the identified claim elements under broadest reasonable interpretation (BRI) cover a method of organizing human activity wherein a person follows a series of rules or steps to implement the identified abstract idea by interacting with a computer system. Given BRI, the claims recite Certain Methods of Organizing Human Activity (managing personal behavior and/or interactions between people, which includes one or more persons following a series of steps or rules, and which includes interaction of a person with a computer) (see 2019 PEG, pg. 5).

c. “a remote control human-machine interface would not reasonably be interpreted as a person” (Remarks, pg. 13).

Regarding c.: The Examiner notes that multiple CAFC court decisions that were found to recite a method of organizing human activity did not actively recite a person or persons performing the steps of the claims (see, e.g., EPG, TLI communications, Ultramercial). Further, the remote-control human-machine interface merely confines the identified abstract idea to a particular technological environment or field of use. As indicated by the Specification, such an interface is also well-understood, routine, and conventional in the field (see Spec. Pg. 1, Lns. 15-17).

d. “The action suggests that human activity may include a person interacting with a
computer device” (Remarks, pg. 14).

Regarding d.: The Examiner notes that the USPTO guidance also suggests this, such that it is correct in all instances (i.e., when recited in claim sets).

e. “The action has oversimplified the claims herein and looked at them only generally,
while ignoring the specific requirements of the claims. Applicants submit that for similar
reasons the claims are not directed to a judicial exception and do not specify an abstract idea” (Remarks, pg. 14-15).

Regarding e.: The Examiner respectfully submits that the claimed invention, by definition, would preempt the identified abstract idea. Abstract ideas cannot provide practical application or “significantly more”. Further, pre-emptions concerns are fully addressed and made moot upon application of the two-part Alice Corp. subject matter eligibility analysis. See MPEP 2106.04. Accordingly, the claims are directed to an abstract idea.

Regarding the rejection of Claims 31-32, Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1-14, 20-26 and 28-32, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “Neither of the references, alone or in any proper combination, discloses or suggests transferring a treatment plan including at least one data set for implantation of an implant from an external memory element (located in a cloud computing network external to the dental or dental-surgical treatment device for implantation)” (Remarks, pg. 17).

Regarding a.: Given the broadest reasonable interpretation (“BRI”), Akeel renders obvious the feature as claimed of transferring the at least one data set comprising the treatment plan for implantation of an implant from an external memory element to the dental or dental-surgical treatment device for implantation.
	Akeel Abstract & [0101] teaches a computer connected to a memory (making it “external” as it is connected); and sharing data among collaborating computer systems. It is understood that the computer and memory are part of one collaborating computer system, and the memory of any other collaborating computer system is also an external memory element.
	Akeel Fig. 2 & [0101] teaches the computer system controller 21D directs the robot system to perform the selected treatment procedure (treatment plan having torque and rpms) with the dental tool 18. The Examiner interprets the tool path as transferred from the computer system 21 to the tool 18. It is understood that the data (torque and rpms, i.e., the selected treatment procedure) sent to the tool are used to operate the tool. The tool cannot be operated according to plan without the selected treatment procedure data being sent as control signals.
	Knowing that these elements can communicate data, the Examiner used KSR rationale A to discuss how data can be shared with either or both the connected memory 20 and the memory of a collaborating computer system, either of which can be interpreted as a memory “external” to the computer, the tool, etc.

b. “Neither of the references, alone or in any proper combination, discloses or
suggests… operating the dental or dental-surgical treatment device for implantation with at least one of the data of the treatment plan for implantation of the implant: torque value, torque limit value, speed value, speed limit value, transmission ratio of a mechanical gear of the dental or dental-surgical treatment device, volume flow of an operating or cooling medium” (Remarks, pg. 17).

Regarding b.: Given BRI, Akeel teaches the features of operating the dental or dental-surgical treatment device for implantation with at least one of the data of the treatment plan for implantation of the implant, wherein the data of the treatment plan comprises at least one of torque value, torque limit value, speed value, speed limit value, transmission ratio of a mechanical gear of the dental or dental-surgical treatment device, or volume flow of an operating or cooling medium.
	Akeel Fig. 2, 5 & [0101] teaches the computer system controller 21D directs the robot system to perform (operate with) the selected/identified treatment procedure (treatment plan), which includes desired tool path features (torque and speed values), with the dental tool 18. Only one of the recited treatment plan data are required for the claim to be met.

c. (2) Akeel does not disclose an “external memory element storing software for planning… mentions a software program without any details… a treatment plan/procedure is already given and needs not to be planned” (Remarks, pg. 18)

Regarding c.: The Examiner notes that “for planning…” is an intended use of “storing software”, which is not required for the claim to be met. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

d. (3) Akeel does not disclose “remote-controlled human-machine interface” (Remarks, pg. 18).
Regarding d.: The Examiner respectfully submits that the display is remote to the computer, as is the user interface. It is not clear what “remote” entails. All of these connected (interfaced) system 10 components are remote to the computer (machine) as they are connected, necessitating a degree of remoteness from the computer. The user interface specifically self-stylized as a human (user) machine interface. A human would also use the display to interact with the computer connected thereto.

e. Akeel does not teach that the treatment plan is “transferred in a web-based manner via the Internet and a cloud computing network” (Remarks, pg. 19).

Regarding e.: Cunningham renders obvious the feature as claimed by teaching transferring data in a web-based manner via the internet (see e.g., Fig. 1 & [0042]). In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

f. “Cunningham is relied on for such a teaching. However, the action ignores the difference in what is transferred” (Remarks, pg. 20).

Regarding f.: In response to applicant's argument that the content of the data transferred is ignored, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

g. “Claim 9… is not disclosed by Akeel and Cunningham…” (Remarks, pg. 21-22).

Regarding g.: The Examiner respectfully disagrees. Also, the prior art rejection of claim 9 has been updated as necessitated by the amendment of claim 9.

h. “claim 30… The references cited in the action teach the use of a pre-stored plan but not the creation and web based transfer of a treatment plan. Nor do they teach or suggest operating a dental treatment device… using a treatment plan stored in the memory of the dental-surgical implantation device…” (Remarks, pg. 23).

Regarding h.: Akeel in view of Cunningham teaches or renders obvious each claim feature of claim 30, the claim features being analogous to recitations in claims 1, 4 and 20. The Examiner also submits that a pre-stored plan is a stored plan, intended to be modified. It is still a plan and it is still stored, which necessitates its creation. As for rejecting the web-based transfer of certain data, see prior responses to arguments. Further:
	For the “providing…” step, see analogous claim 1 prior art rejection. Note that the interface is not positively recited as communicatively connected.
	For the “accessing…” step, see analogous claim 1 prior art rejection. Note that “to create…” is an intended use of “accessing…”, which is not required for the claim to be met.
	For the “entry…” or “selection…” or “modification…” step, applied to “at least one data set” or “at least one… parameter value”, see analogous claim 4 prior art rejection.
	For the “transfer…” or “storage…” step, applied to “this data set” or “this… parameter value”, see analogous claim 4 prior art rejection.
	For the “web-based transfer…” step, see analogous claim 1 prior art rejection.
	For the “operating…” step, see analogous claim 20 prior art rejection.

Regarding the rejection of Claims 2-14, 20-26 and 28-32, Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.M.W./Examiner, Art Unit 3626         


/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626